ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-136, recommending on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent) that JOHN J. O’HARA, III, of DENVILLE, who was admitted to the bar of this State in 2005, and who has been temporarily suspended from the practice of law since September 4, 2014, be disbarred for multiple violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep a client reasonably informed about the status of the matter), RPC 1.4(e) (failure to permit a client to make informed decisions regarding the representation), RPC 3.4(c) (knowingly disobeying an obligation under the Rules of a tribunal), RPC 5.5(a)(1) (practicing law while suspended), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And JOHN J. O’HARA, III, having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that JOHN J. O’HARA, III, be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter, be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that JOHN J. O’HARA, III, be and hereby is permanently restrained and enjoined from practicing law; and it is further
*256ORDERED that JOHN J. O’HARA, III, comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.